Nationwide Life Insurance Company: ·Nationwide Variable Account - 13 Prospectus supplement dated May 14, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your policy.Effective June 1, 2010, this underlying mutual fund changed its name as indicated below: Old Name New Name Van Kampen Life Investment Trust – Comstock Portfolio: Class I Invesco Van Kampen V.I. Comstock Fund Series I Van Kampen Life Investment Trust – Growth and Income Portfolio: Class I Invesco Van Kampen V.I. Growth and Income Fund Series I
